DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 10/27/21 have been received.  Claims 1, 8,  13, and 14 have been amended. Claims 15-19 are new.  Claims 2-4, and 9 have been cancelled.
Election/Restrictions
3.	Claims 1, 5-8, and 10-11 are allowable. Claims 12-14 are, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of a vehicle, a bus bar, and an electrical connection method of battery cells, as set forth in the Office action mailed on 5/14/21, is hereby withdrawn and claims 12-14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Drawings
4.	The objection to the drawings is withdrawn because the Applicant provided an amended replacement drawing sheet of Fig. 4.
Specification
5.	Acknowledgement is made of receipt of amendments to the specification.
Claim Rejections - 35 USC § 112
6.	The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 4 and 9 are withdrawn because the Applicant cancelled the claims.
Claim Rejections - 35 USC § 102
7.	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Nakamoto et al. (US 2015/0333312) on claim(s) 1-3 and 5-8 is/are withdrawn because the Applicant amended the claims.
EXAMINER’S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Please rejoin claims 12-14.
Allowable Subject Matter
9.	Claims 1, 5-8, and 10-19 are allowed.
10.	The following is an examiner’s statement of reasons for allowance:  Previously indicated allowable subject matter was incorporated into  independent claims 1 and 8, thus rendering it 
11.	The following is an examiner’s statement of reasons for allowance:  The reasons for allowance of independent claims 13, 14, and 17 are substantially the same as provided in paragraph 10 above and apply herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724